Citation Nr: 0505054	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-06 817A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
26, 2001, to March 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to February 1949.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 decision by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Canandaigua, New York, the agency of 
original jurisdiction (AOJ).  In July 2003, the Board 
remanded this matter for additional development (in part, 
because the complete record was not before the Board) and 
directed the RO to address, in the first instance matter of 
entitlement to reimbursement under the Millennium Health Care 
and Benefits Act (MHCBA)  (Codified in 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.)  In January 2004, the AOJ denied the 
veteran's claim under the MHCBA, and advised the veteran of 
his right to appeal that determination.  He has not filed a 
notice of disagreement with that decision, and that matter is 
not before the Board.  


FINDINGS OF FACT

1.  From December 26, 2001 through March 1, 2002, the veteran 
was hospitalized and received follow-up medical care at 
Rochester General Hospital and from the Rochester 
Cardiopulmonary Group; there was no authorization or 
preapproval of VA payment for such hospitalization and 
medical care.  

2.  The veteran has not established service-connected for any 
disability, and treatment provided was not for a VA 
disability.
 

CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for expenses the veteran incurred at Rochester General 
Hospital and at the Rochester Cardiopulmonary Group from 
December 26, 2001 to March 1, 2002.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. § 17.120 (2004).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Notably, however, it 
does not appear that the VCAA applies in the instant case.  
While it is unclear whether or not the provisions of the VCAA 
apply in claims adjudicated under 38 U.S.C., Chapter 17, (see 
Barger v. Principi, 16 Vet. App. 132 (2002)) the Board 
determined in the July 2003 remand that additional notice was 
required in the instant matter.  

The veteran was sent an April 2002 statement of the case 
(SOC) informing him of the controlling law, identifying the 
evidence of record, and essentially apprising him of what 
must be shown for him to prevail in his claim.  VA 
correspondence in February 2003 and December 2003 advised the 
veteran of the VCAA, VA's duties to notify and assist in the 
development of the claim, of his and VA's responsibilities in 
claims development, and of the type of evidence that was 
needed to establish this claim.  While he was not advised 
verbatim to submit everything he had pertinent to his claim, 
such notice would be meaningless, as the basic facts are not 
in dispute, and the law is dispositive.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

II.  Factual Background

The facts in this case are fairly straightforward, and are 
not in dispute.  They include that the veteran has 
established entitlement to VA pension benefits, but has not 
established entitlement to service connection for any 
disability.  He is not (and was not) in a VA vocational 
rehabilitation program. 

On December 26, 2001, the veteran was admitted at the 
Rochester General Hospital with chest pains.  He underwent 
coronary artery bypass grafting on December 28, 2001, and was 
discharged on January 2, 2002.  He received subsequent 
follow-up treatment from the Rochester Cardiopulmonary group 
through March 1, 2002.  
A letter from RT at the Rochester VA Outpatient Clinic 
(ROPC), date stamped in February 2002, indicates that the 
veteran's wife contacted Telcare when he was admitted for 
chest pains.  She reportedly spoke with a triage clerk 
identified as DC (it was noted that there was no note in the 
computer).  RT indicated that the veteran could not go to 
Buffalo because of a snowstorm.  

In his April 2002 notice of disagreement the veteran related 
that at the time of his December 2001 heart attack, he went 
to the Rochester General Hospital because a snow storm closed 
roads making it impossible to travel to the nearest VA 
medical facility in Buffalo, New York.  He indicated that he 
was instructed by the Rochester VA Outpatient Clinic that in 
an emergency he was to go to the nearest available hospital 
and either call himself or have someone he designated call 
the Upstate New York Veterans' Telcare number.  He stated 
that this was done for him, as he was unable to call himself.

In his June 2002 VA Form 9, the veteran noted that on the 
morning after he was admitted to Rochester General Hospital 
his surrogate contacted the VA outpatient clinic about his 
hospitalization and asked that they phone him if there were 
any problems.  He stated that since VA never phoned him, he 
felt that there were no problems with his receiving treatment 
at the private facility.  He noted that he was never told 
that he would be accountable for costs incurred at the 
Rochester General Hospital.  
 
III.  Legal Criteria and Analysis

VA did not preauthorize the expenses of the hospitalization 
and treatment at issue in the instant case, and it is not 
alleged otherwise.  The veteran alleges: That a VA employee 
told him that in a medical emergency he should go to the 
nearest medical facility; that on the he was seen in the 
Rochester General Hospital emergency room and admitted for 
subsequent surgery roads to the VA hospital were closed; and 
that he had someone call VA on that day, and since VA did not 
call him back, he assumed there would be no problem with his 
receiving treatment at Rochester General.  These statements 
are not inconsistent with the record, and there is no reason 
to doubt they are true.  However, authorization for non-VA 
treatment must be in prescribed form (see 38 C.F.R. § 17.54).  
It is neither shown, nor alleged, that such occurred in the 
instant case. 

What the veteran seeks is payment/reimbursement of 
unauthorized hospitalization and medical care expenses.  
Reimbursement for unauthorized medical expenses is available 
only "where (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (a) for an adjudicated 
service-connected disability, (b) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (c) for any disability of a 
veteran who has a total disability, permanent in nature, from 
a service-connected disability, or (d) for any illness or 
injury in the case of a veteran who is a participant in a 
vocational rehabilitation program and it is medically 
determined to have been in need of care or treatment to make 
possible such entrance into a course of training or prevent 
an eruption of a course of  training, and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728.  
The implementing regulation specifies that the treatment must 
be (a) for veterans with service connected disabilities, 
(emphasis added) (b) in a medical emergency, and (emphasis 
added) (c) when Federal facilities are unavailable.  
38 C.F.R. § 17.120.  

The Court has observed that when the conjunctive is used, all 
listed requirements must be satisfied.  Malone v. Gober, 10 
Vet. App. 539, 547 (1997).

Here, the veteran does not have any service connected 
disability (and that matter is not in dispute).  The 
controlling law and regulations (outlined above) do not 
authorize payment or reimbursement of unauthorized medical 
expenses for a veteran with no service connected disability.  
Consequently, there is no legal entitlement to the benefit 
sought.   The law is dispositive, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal to establish entitlement to VA payment or 
reimbursement for private medical care at Rochester General 
Hospital or through the Rochester Cardiopulmonary Group from 
December 26, 2001 through March 1, 2002 is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


